


Exhibit 10.61


Amendment to Letter Agreement, dated October 3, 2012, between Orbitz Worldwide,
Inc. and Roger Liew




October 3, 2012
Roger Liew
Orbitz Worldwide


Dear Roger:


We are pleased to inform you that the Compensation Committee has approved an
increase in your compensation, effective September 27, 2012. In acknowledgement
of the importance of your position to the company strategy and your critical
contributions to Orbitz Worldwide, I am pleased to inform you that the following
changes will be made to your current compensation:


 
Current


New


Increase


Base Salary
$300,000
$350,000
16.7
%
Bonus Target %
60
%
60
%
 
Target Cash Compensation
$480,000
$560,000
16.7
%



Thank you for all of the hard work and commitment you have shown to the company
since joining us. I look forward to your continued success in your role.


With best wishes,




/s/ Barney Harford


Barney Harford
CEO


Accepted:




/s/ Roger Liew
 
10-08-2012
Roger Liew
 
Date







cc: Kathy Dellplain






